—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Office of Parks, Recreation and Historic Preservation, dated September 4, 1995, denying the petitioner’s application to requalify as a lifeguard, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated February 19, 1997, which upon granting the respondent’s motion to dismiss the proceeding as untimely, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly dismissed the instant proceeding as time-barred (see, CPLR 217; Matter of De Milio v Borghard, 55 NY2d 216; Matter of Loughlin v Ross, 208 AD2d 631). Miller, J. P., Copertino, Thompson and Friedmann, JJ., concur.